Title: From John Adams to Thomas Jefferson, 11 September 1786
From: Adams, John
To: Jefferson, Thomas


     
      
       Dear Sir
       Grosvenor Square Septr. 11. 1786
      
      On my Return from Holland, on the Sixth instant I found your Favours of the 8. and 13. Aug.— on my Arrival at the Hague The Exchange of Ratifications was made on the 8 of August with The Baron De Thulemeier, and I had it Printed. it is only in French.— Copies Shall be Sent you as Soon as I can find an Opportunity. We were present at Utrecht at the august Ceremony of Swearing in their new Magistrates. in no Instance, of ancient or modern History, have the People ever asserted more unequivocally their own inheerent and unalienable Sovereignty.— But whatever Pleasure I might have in enlarging upon this Subject, I must forbear.
      The Affair of Oil has taken a turn here. The Whalemen both at Greenland and the southward, have been unsuccessful and the Price of Spermacæti Oil, has risen above fifty Pounds a Ton. Boyston’s ship arrived with two or three hundred Ton, and finding he could pay the Duties and make a Profit of five and twenty Per Cent, he sold his Cargo here, instead going again to France as he intended.— This Circumstance will oblige the French Court, or the French Merchants or both to take other Measures, or they will loose this Trade. The Price of Oil will rise in Boston, so much that I am afraid Mr Barrett’s Contract must be fullfilled at an immense Loss.
      As to Mr Lambs Settlement, I still think he had better embark forthwith for New York from Spain. if he cannot he may transmit to you and me his Account, and remit to Us the Ballance in favour of U.S.
      Mr Barclays Proposal, of going to Tunis and Tripoli, I Suppose appears to you as it does to me, from what We learned from the Ambassador from Tripoli in London, to be unnecessary at least till We hear farther from Congress. It Seems to me too, very unlikely that any Benefit will be had from a Journey to Algiers.— I wish to See the Treaty with Morocco, and to know the Particulars of that Affair, first.— At present I believe We are taken in, and that We shall be plagued with Demands for annual Presents. I confess, I have no

Faith in the Supposition that Spanish Interference has counted for Money, or at least that it will pass long for it.
      If however you are clearly in favour of Sending Mr Barclay to Algiers, I will make out a Commission, and send it to you, for your Signature Signed by myself, because I would not set up my own Judgment against yours, Mr Charmichaels and Mr Barclays: but I confess, at present I cannot See any Advantage in it, but on the contrary Several Disadvantages. Mr Randal is gone to Congress, and We may expect their further orders, e’er long.
      With Sincere Affection I am, dear sir, your / Friend and servant
      
       John Adams
      
     
     
      inclosed is a Project of an Answer to Mr Lamb, if you approve it, you will Sign and Send it.
      
       J. A.
      
     
    